Citation Nr: 0918655	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a latex allergy.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to a latex allergy.

3.  Entitlement to service connection for a psychiatric 
disorder to include as secondary to a latex allergy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from August 
1987 to August 1991 and service in the National Guard from 
June 1997 to January 2004, with additional service in the Air 
Force Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in March 2009.  The 
hearing transcript has been associated with the claims file.  

The issue of service connection for a headache disorder and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that the Veteran, in a November 2005 
statement, appears to raise a claim for a total disability 
rating for individual unemployability.  This matter is 
REFERRED to the RO for the appropriate action.


FINDING OF FACT

The evidence indicates that the Veteran was initially 
diagnosed with a latex allergy in service, and she is 
currently diagnosed with same, with no clear evidence that 
the current disability is due to an intercurrent cause.  


CONCLUSION OF LAW

The criteria for service connection for latex allergy have 
been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.380 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for a latex 
allergy.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  
38 C.F.R. § 3.303(b) (2007).  Subsequent manifestations, 
however remote, of a chronic disease, shown as such in 
service, are service connected unless clearly attributable to 
intercurrent causes.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty training, injury incurred or 
aggravated while performing inactive duty training, or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2008).

The evidence of record indicates that the Veteran was 
diagnosed with and treated for a latex allergy on March 14, 
2002, while she was on active duty for special work.  The 
evidence also indicates that the Veteran has reported having 
a latex allergy since that time and that she has been 
assessed with and treated for residuals of latex allergy 
since that time.  See, e.g., January 2006 Gage statement; 
February 2009 Olson statement; March 2009 lay statements.  
See also March 2009 hearing transcript.  

After review of the evidence, the Board finds that service 
connection is warranted for a latex allergy based on evidence 
that the condition onset during service.  The evidence of 
record clearly indicates that the Veteran is currently 
diagnosed with a latex allergy and that she was initially 
diagnosed with a latex allergy during active service.  The 
Board notes that the service treatment records do not 
explicitly document the existence of a chronic allergy 
disorder; they only report one instance of treatment for an 
allergic reaction to latex.  The post-service evidence, which 
includes competent and credible histories from the Veteran, 
demonstrates the existence of a latex allergy since the in-
service diagnosis with no evidence of an intercurrent cause, 
however, which indicates that the Veteran's chronic latex 
allergy onset during active service.  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for a latex allergy



ORDER

Service connection for latex allergy is granted.  


REMAND

A review of the record indicates that the Veteran served in 
the Air Force Reserve between 1991 and 1997.  The evidence 
does not indicate that VA attempted to obtain personnel or 
medical records from the Air Force Reserve, however.  As 
these records are potentially relevant (particularly to the 
claim of service connection for a headache disorder since 
Reserve examination records reflect histories of migraine 
headaches), they should be obtained.  

The Board also finds that additional development is needed 
with respect to the claim of service connection for a 
psychiatric disorder.  An August 1987 service treatment 
record indicates that the Veteran had a "mental hygiene 
record" and that she had been diagnosed with adjustment 
disorder with depressed mood  The mental hygiene evaluation 
record does not appear to be associated with the file, 
however.  Service mental health records are sometimes stored 
separately from service medical records, and it does not 
appear that the RO requested the Veteran's service 
psychiatric records.  These records should be requested.  
Additionally, based on the finding of adjustment disorder 
with depressed mood in August 1987, and the current diagnoses 
of anxiety and depression, the Board finds that an 
examination should be conducted and an opinion obtained to 
determine if a psychiatric disorder was incurred in service 
or is causally related to service or a service-connected 
disability.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the Veteran's 
service mental health records.

2.  The AMC should request the Veteran's 
Air Force Reserve personnel and medical 
records.  If no records are available, 
this should be noted in the record, and 
the Veteran should be so informed.  

3.  The AMC should also request all 
outstanding VA treatment records, 
primarily those dating subsequent to 
January 2006.  

4.  After all available records have been 
obtained, the AMC should schedule the 
Veteran for an examination to determine 
the nature and severity of her 
psychiatric disorder.  For any diagnosed 
disorder, the examiner is asked to opine 
whether it is at least as likely as not 
that the disorder was incurred in or 
aggravated in service, was caused or 
aggravated by a service-connected 
disability (i.e. the latex allergy), or 
is otherwise causally related to service.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


